Title: Thomas Jefferson to James Madison, 9 October 1809
From: Jefferson, Thomas
To: Madison, James


          Dear Sir  Monticello Oct. 9. 09.
          I recieved last night yours of the 6th & now return mr Dupont’s letter. at a time when I had a hope that Virginia would establish an University I asked of mr Dupont & Dr Priestly to give me their ideas on the best division of the useful sciences into Professorships: the latter did it concisely; but Dupont wrote an elaborate treatise on education which I still possess. after I saw that establishment to be desperate, & with it, gave up the view of making it the legatory of my library, I conceived the hope, & so mentioned to Dupont, that the US. Congress might establish one at Washington. I think it possible that the willingness he expresses to contribute to the execution of his plan, may be by becoming President, or a professor. but this is conjecture only. the copy of Turgot’s works he has sent me will come best by the mailstage, if put into the care of any passenger of your acquaintance who may be coming as far as Fredericksburg, and will there get Benson to transfer the packet to the Milton stage. Jackson’s mountain will, I think produce but a mouse. the affairs of  Walcheren &  Spain may perhaps give him a little courage. the crop of corn turns out worse than was expected. there certainly will not be half a common crop. it’s scarcity and price will produce infinite distress. I set out in three days for Richmond, where I am summoned to be on the 20th. with my best respects to mrs Madison I am ever affectionately yours
          
            Th:
            Jefferson
        